Name: Commission Regulation (EEC) No 3762/91 of 20 December 1991 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 12. 91 Official Journal of the European Communities No L 352/89 COMMISSION REGULATION (EEC) No 3762/91 of 20 December 1991 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 THE COMMISSION OF THE EUROPEAN COMMUNITIES, on the Community market are being determined, of the ruling prices which are most favourable from the point of view of exportation ; whereas, when prices in international trade are being determined, account should be taken of the prices referred to in paragraph 2 of the said Article ;Having regard tcj the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 12 (2) and (5) thereof, Whereas when the application of the rules referred to above results in an amount of refund which for products listed in Article 1 ( 1 ) (b) of Regulation (EEC) No 426/86 is supposed to be lower than the refund for the added sugars pursuant to Article 1 1 of the same Regulation, no refund should be fixed ; whereas, in such cases, the refunds for added sugars should apply ; Whereas the nonfixing of refunds for peeled tomatoes to be exported to the USA entails the application of the provisions of Article 16 of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (4), as last amended by Regulation (EEC) No 1615/90 Whereas, pursuant to Article 12 (1 ) of Regulation (EEC) No 426/86, to the extent necessary to enable the products referred to in Article 1 (1 ) (a) of the said Regulation to be exported in economically significant quantities on the basis of prices for those products on the world market, the difference between those prices and prices within the Community may be covered by an export refund ; whereas Article 12 (3) of Regulation (EEC) No 426/86 provides that in cases where the refund for sugars incor ­ porated in the products listed in Article 1 ( 1 ) (b) of the Regulation is not sufficient to permit export of the products, the refund fixed pursuant to Article 12 ( 1 ) shall apply for such exports ; Whereas application of the abovementioned rules and criteria to the current market situation, and in particular to the prices of products processed from fruit and vege ­ tables on the Community market and in international trade entails fixing an appropriate refund ; Whereas, pursuant to Article 2 of Council Regulation (EEC) No 519/77 of 14 March 1977 laying down general rules for granting export refunds on products processed from fruit and vegetables and criteria for fixing the amount of such refunds (3), account should be taken, when refunds are being fixed, of the existing situation and future trends with regard to, on the one hand, prices and availabilities on the Community market of products processed from fruit and vegetables and, on the other hand, prices ruling in international trade ; whereas account should also be taken of the costs referred to in subparagraph (b) of the said Article and of the economic aspect of the proposed exports ; Whereas on account of the characteristics of the market in dried grapes, particularly as regards the traditional periods for fixing commercial contracts the question of whether it is appropriate to fix a refund for these products and the amount of such a refund should be reexamined by 15 April 1992 at the latest ; Whereas, in accordance with Article 3 of Regulation Whereas the Management Committee for Fruit and Vege ­ (EEC) No 519/77, account should be taken, when prices tables has not delivered an opinion within the time limit set by its chairman, (') OJ No L 49, 27. 2. 1986, p . 1 . (2) OJ No L 175, 4. 7. 1991 , p . 1 . 3 OJ No L 73, 21 . 3 . 1977, p . 24. (4) OJ No L 351 , 14 . 12. 1987, p. 1 . O OJ No L 152, 16. 6 . 1990, p. 33. No L 352/90 21 . 12. 91Official Journal of the European Communities HAS ADOPTED THIS REGULATION : of America shall be taken into consideration for the application of Article 16 of Regulation (EEC) No 3665/87. 3 . Where no refund is fixed for a product listed in Annex, that product may, where applicable, benefit from any export refund applicable to added sugars pursuant to Article 11 of Regulation (EEC) No 426/86. Article 2 This Regulation shall enter into force on 21 December 1991 . Article 1 1 . The export refunds referred to in Article 12 of Regu ­ lation (EEC) No 426/86 shall be as set out in Annex hereto. 2. The non-fixing of a refund rate for peeled tomatoes, as defined in Annex, to be exported to the United States This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission 21 . 12. 91 Official Journal of the European Communities No L 352/91 ANNEX to the Commission Regulation of 20 December 1991 fixing the export refunds for products processed from fruit and vegetables as provided for in Article 12 of Council Regulation (EEC) No 426/86 (ECU/100 kg net) Product code Destination of the exports (') Refund (2) 0806 20 12 000 0806 20 92 000 0812 10 00 100 2002 10 10 100 2006 00 31 000 03 03 01 02 01 35,00 35,00 13,30 15,00 30,22 2006 00 90 100 2008 19 10 100 2008 19 90 100 2009 11 99 110 2009 19 99 110 01 30,22 21,80 21,80 2,10 2,10 2009 11 99 120 2009 19 99 120 2009 11 99 130 2009 19 99 130 2009 11 99 140 4,20 4,20 6,30 6,30 8,40 2009 19 99 140 2009 11 99 150 2009 19 99 150 8,40 10,50 10,50 (') For the following destinations : 01 All destinations except North America ; 02 All destinations except the United States of America ; 03 All destinations except the United States of America, Turkey, South Africa, Australia, Iran and Afghanistan. (2) Amounts shown shall apply to products obtained frorti fruit harvested within the Community.